419 F.2d 759
136 U.S.App.D.C. 177
Harold A. SPRIGGS, Appellant,v.Jerry V. WILSON et al., Appellees.
No. 23548
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 14, 1969.Decided Oct. 16, 1969.

Mr. Norman Lefstein, with whom Mr. Joseph Paull, Washington, D.C., was on the motion, for appellant.
Mr. Donald S. Smith, Asst. U.S. Atty. for appellees.  Messrs. Thomas A. Flannery, U.S. Atty., and John A. Terry and Mrs. Ellen Lee Park, Asst. U.S. Attys., also entered appearances for appellees.
Before BAZELON, Chief Judge, and WRIGHT and McGOWAN, Circuit judges.
PER CURIAM:


1
The motion for stay is denied.  In so doing, we deem it appropriate to state, as we suggested in United States v. Allen, 133 U.S.App.D.C. 84, 408 F.2d 1287 (1969), that on this record we see no reason, and the Government at oral argument has offered none beyond an unsubstantiated reference to convenience, why the right to effective assistance of counsel does not require that the description of the suspect as given to the police be made available to counsel for the appellant at the lineup.  See United States v. Wade, 388 U.S. 218, 87 S. Ct. 1926, 18 L. Ed. 2d 1149 (1967); Gilbert v. California, 388 U.S. 263, 87 S. Ct. 1951, 18 L. Ed. 2d 1178 (1967).  See also A.L.I. Model Code of Pre-Arraignment Procedure, Study Draft No. 1, page 32 (April 1968).  We, of course, do not intend to indicate any opinion on the merits of the other issues raised on this appeal.


2
Motion denied.